Exhibit 99.1 101 Main St. P.O. Box 1628 Lafayette, IN 47902 (765) 742-1064 www.LSBANK.com lsbmail@LSBANK.com FOR IMMEDIATE RELEASE: FOR FURTHER INFORMATION CONTACT: August 13, 2010 Randolph F. Williams President/CEO (765) 742-1064 Fax: (765) 429-5932 LSB Financial Corp. Announces Second Quarter and Year-to-Date Results; Suspension of Quarterly Dividend Lafayette, IN. - LSB Financial Corp. (NASDAQ:LSBI), the parent company of Lafayette Savings Bank, FSB, today reported quarterly earnings of $457,000 or $0.29 diluted earnings per share compared to $312,000 or $0.20 diluted earnings per share a year earlier.Earnings year-to-date were $989,000 or $0.64 diluted earnings per share compared to $614,000 or $0.40 per share in 2009.Randolph F. Williams, president and CEO stated, “We are pleased to report that despite the continued slow economy, we achieved another profitable quarter and further positioned the Bank for the ongoing economic challenges. As with most community banks, net interest income - the difference between the income generated from loans and investments and the cost of funding - represents a significant portion of our earnings. Our improved performance this quarter was fueled by a substantial $613,000 or 24% increase in our net interest margin.This increase is reflected in our net interest margin which increased from 2.74% in June of last year to the current level of 3.54%. A positive sign for the local economic recovery is that in the first half of the year a surprising 50% of our residential volume came from people purchasing new homes rather than from borrowers refinancing existing mortgages.Noninterest expenses were down $132,000 in the second quarter of 2010 from $2.7 million the second quarter of 2009 to $2.6 million for the second quarter of 2010.For the year-to-date, non-interest expenses were down $265,000.” Our net interest income was offset by a $76,000 increase in the provision for loan losses from $389,000 to $465,000 compared to the second quarter last year.For the year-to-date the provision for loan losses was down slightly from $958,000 to $899,000.The gain on sale of loans in the quarter decreased $360,000, a $797,000 decrease year-to-date, primarily due to a strategic decision to keep a larger share of residential loan originations in the Bank’s own portfolio to stay within regulatory thresholds rather than to sell them on the secondary market. We also showed a $127,000 increase in the loss on OREO properties for the quarter, $195,000 year-to-date, as we made adjustments to recognize new valuations or property deterioration.The Bank continues to maintain a strong capital base with a Tier I capital ratio at June 30, 2010 of 9.11% which is in excess of the 5.00% required to remain categorized as well-capitalized as defined by the regulators but down slightly from the 9.13% at December 31, 2009. Mr. Williams stated, “Despite the positives mentioned above, we remain tentative about the economic recovery, the negative impact of unemployment on our local market and the chance of a double-dip recession. The recent adoption of the new Dodd-Frank Wall Street Reform and Consumer Protection Act introduced additional uncertainty into the banking industry.Among other things, that legislation could impose higher capital requirements on bank and thrift holding companies.Consequently, until the ramifications of the legislation and the prospects for economic recovery become clearer, the Company will not be paying a dividend to shareholders.We intend to focus our attention on reducing the level of non-performing assets which remain a challenge, and this will be a key priority for the remainder of 2010.We will also focus our efforts on growing capital, maintaining liquidity, improving our operational efficiencies, building core customer relationships and ultimately improving shareholder value. The closing market price of LSB stock on August 12, 2010 was $11.30 per share as reported by the Nasdaq Global Market. LSB FINANCIAL CORP. SELECTED CONSOLIDATED FINANCIAL INFORMATION (Dollars in thousands except share and per share amounts) Selected balance sheet data: Three months ended June 30, 2010 Year ended December 31, 2009 Cash and due from banks $ $ Short-term investments Securities available-for-sale Loans held for sale Net portfolio loans Allowance for loan losses Premises and equipment, net Federal Home Loan Bank stock, at cost Bank owned life insurance Other assets Total assets Deposits Advances from Federal Home Loan Bank Other liabilities Shareholders’ equity Book value per share $ $ Equity / assets % % Total shares outstanding Asset quality data: Non-accruing loans $ $ Loans past due 90 days still on accrual Other real estate/assets owned Total non-performing assets Non-performing loans / total loans % % Non-performing assets / total assets % % Allowance for loan losses / non-performing loans % % Allowance for loan losses / non-performing assets % % Allowance for loan losses / total loans % % Loans charged off (quarter-to-date and year-to-date, respectively) $ $ Recoveries on loans previously charged off 7 28 Three months ended June 30, Six months ended June 30, Selected operating data: Total interest income $ Total interest expense Net interest income Provision for loan losses Net interest income after provision Non-interest income: Deposit account service charges Gain on sale of mortgage loans 92 Gain(loss) on sale of securities and other assets ) Other non-interest income Total non-interest income Non-interest expense: Salaries and benefits Occupancy and equipment, net Computer service Advertising 78 60 FDIC Insurance Premium Other Total non-interest expense Income before income taxes Income tax expense Net income Weighted average number of diluted shares Diluted earnings per share $ Return on average equity % Return on average assets % Average earning assets $ Net interest margin % Efficiency ratio % % % %
